          Case 1:20-cv-06914-MKV Document 16 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
 C.B. et al.,                                                       DATE FILED: 6/14/2021
                              Plaintiffs,

         -v-                                                No. 20-cv-6914 (MKV)

 NEW YORK CITY DEPARTMENT OF                                       ORDER
 EDUCATION,

                              Defendant.


MARY KAY VYSKOCIL, District Judge:

        IT IS HEREBY ORDERED that any motion for summary judgment shall be filed by July

6, 2021. Responses are due July 27, 2021, and replies are due August 10, 2021.

SO ORDERED.
                                                   _________________________________
Date: June 14, 2021                                MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge
